UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA
                                                               No. 07-cr-574 (RJS)
        -v-                                                         ORDER

BLAUDIN MEJIA,

                               Supervisee.



RICHARD J. SULLIVAN, Circuit Judge:

       IT IS HEREBY ORDERED the parties shall appear before the Court on Tuesday, May 11,

2021 at 2:00 p.m. for a conference in connection with Supervisee’s alleged violation of the terms

of his supervised release. In addition, due to the flexibility required to plan remote proceedings

during the COVID-19 pandemic, the Court will reserve (and the parties shall calendar)

Wednesday, May 12, 2021 at 3:00 p.m. as an alternate date for the conference. On consent of the

parties, the conference shall take place remotely via CourtCall videoconferencing. The Court will

email the parties directly with instructions for accessing the CourtCall conference. A separate

order will follow containing instructions for members of the public to monitor the proceedings.

       IT IS FURTHER ORDERED THAT defense counsel shall discuss the attached Waiver of

Right to be Present at a Criminal Proceeding form with Mejia prior to the proceeding. If Mejia

consents, and is able to sign the form (either personally, or, in accordance with Standing Order

M10-468, 20-mc-176 (CM) (S.D.N.Y. Mar. 11, 2021), by defense counsel), defense counsel shall

provide the Court with the executed form prior to the proceeding. In the event that Mejia consents,

but counsel is unable to obtain or affix Mejia’s signature on the form, the Court will conduct an
inquiry at the outset of the proceeding to determine whether it is appropriate for the Court to add

Mejia’s signature to the form.

SO ORDERED.

Dated:         May 3, 2021
               New York, New York
                                                     ___________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-
                                                                                CRIMINAL PROCEEDING
BLAUDIN MEJIA,
                                               Supervisee.                         7 -CR-574 (RJS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____       Arraignment

           I have been notified of the specifications of violation of the terms of supervised release that have been filed
           against me and have discussed the specifications with my attorney. I understand that I have a right to
           appear before a judge in a courtroom in the Southern District of New York to confirm that I have received
           and reviewed the specifications; to have the specifications read aloud to me if I wish; and to enter a denial
           or admission of violation before the judge. By signing this document, I wish to advise the court that I
           willingly give up my right to appear in a courtroom in the Southern District of New York to be informed of
           these specifications and to enter a denial or admission.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



___        Supervised Release Conference

           I understand that I have a right to appear before a judge in a courtroom in the Southern District of New
           York at the time the conditions of my release on supervision or my remand to custody are discussed. I have
           discussed these rights with my attorney and wish to give up these rights for the period of time in which
           access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my
           attorney and I be permitted to participate by telephone, or if it is reasonably available by videoconferencing,
           in any conference with the court at which such conditions or my remand are discussed.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name
I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.


Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Hon. Richard J. Sullivan
                  United States Circuit Judge
                  Sitting by Designation
                  Date:
